EXHIBIT 10.4

 

EMPLOYEE BENEFITS AGREEMENT

 

BY AND BETWEEN

 

RADIANT SYSTEMS, INC.

 

AND

 

WAVE ENTERPRISE SYSTEMS, INC.

 

Dated as of                     , 2003

 



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Article 1

 

Definitions and References

   1      1.1  

Definitions

   1      1.2  

References

   4

Article 2

 

General Principles

   4      2.1  

Assumption of Liabilities

   4      2.2  

Enterprise Continuing Participation In Radiant Health and Welfare Plans

   5      2.3  

Establishment of the Enterprise Mirror Plans

   7      2.4  

Terms of Participation by Transferred Individuals

   8

Article 3

 

Health and Welfare Plans

   8      3.1  

COBRA and HIPAA

   8      3.2  

Leave of Absence Programs

   8      3.3  

Coverage Under Plans

   8

Article 4

 

Miscellaneous Employee Benefits

   9      4.1  

Stock Options

   9      4.2  

Employee Stock Purchase Plan

   10      4.3  

Bonuses

   10      4.4  

Paid Time Off

   10      4.5  

Severance/Separation Pay

   11      4.6  

Immigration Matters

   11      4.7  

Enterprise 401(k) Plan

   11

Article 5

 

General

   11      5.1  

Sharing of Participant Information and Access to Information

   11      5.2  

Reporting and Disclosure and Communications to Participants

   12      5.3  

Plan Audits

   12      5.4  

Requests for Internal Revenue Service Rulings and United States Department of
Labor Opinions

   13      5.5  

Fiduciary and Related Matters

   13      5.6  

No Third-Party Beneficiaries; Non-Termination of Employment

   14      5.7  

Consent of Third Parties

   14      5.8  

Effect if Separation Does Not Occur

   14      5.9  

Relationship of Parties

   14      5.10  

Dispute Resolution

   15      5.11  

Indemnification

   15      5.12  

W-2 Matters

   15      5.13  

Confidentiality

   15      5.14  

Notices

   16     

5.15

 

Interpretation

   17

 

i



--------------------------------------------------------------------------------

   

5.16

 

Severability

   17    

5.17

 

Governing Law/Execution

   17

 

Appendix A

 

Enterprise Mirror Plans

Appendix B

 

Radiant Health and Welfare Plans

Appendix C

 

Form of Certification Regarding Enterprise 401(K) Plan

 

ii



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

This EMPLOYEE BENEFITS AGREEMENT, dated as of the          day of
                    , 2003, is by and between Radiant Systems, Inc., a Georgia
corporation (“Radiant”), and Wave Enterprise Systems, Inc., a Georgia
corporation (“Enterprise”).

 

WHEREAS, Radiant and Enterprise have entered into a Separation Agreement, dated
as of                         , 2003 (the “Separation Agreement”) pursuant to
which Radiant will contribute to Enterprise certain assets of Radiant and
Enterprise will assume certain liabilities of Radiant as particularly described
in the Separation Agreement; and

 

WHEREAS, pursuant to the Separation Agreement, Radiant and Enterprise have
agreed to enter into this Agreement for the purpose of allocating assets,
liabilities, and responsibilities with respect to certain employee compensation
and benefit plans and programs between them.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Separation Agreement, the parties agree as follows:

 

Article 1 Definitions and References

 

  1.1 Definitions

 

For purposes of this Agreement, capitalized terms used (other than the formal
names of Radiant Plans (as defined below)) and not otherwise defined shall have
the respective meanings assigned to them below or as assigned to them in the
Separation Agreement (as defined above):

 

(a) “Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
arbitration or mediation tribunal.

 

(b) “Agreement” means this Employee Benefits Agreement, including all the
attached Appendices.

 

(c) “Benefit Transition Period” means the period beginning Immediately after the
Closing Date until 11:59 P.M., Eastern Time, May 31, 2004, unless the parties
mutually agree otherwise.

 

(d) “Closing Date” has the meaning ascribed to such term in the Separation
Agreement.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax law. Reference to a specific Code provision also includes any
temporary or final regulation in force under that provision.

 

(f) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any temporary
or final regulation in force under that provision.

 

(g) “Enterprise Business” has the meaning given that term under the Separation
Agreement.

 



--------------------------------------------------------------------------------

(h) “Enterprise Employee” means an employee, director, officer, consultant,
independent contractor, contingent worker or leased employee who is employed by
or provides services to Enterprise or any Subsidiary of Enterprise.

 

(i) “Enterprise Mirror Plan” means any of the Plans to be established by
Enterprise Immediately after the Closing Date as set forth on Appendix A hereto,
which Plan shall provide benefits in the aggregate comparable to the benefits
provided by the corresponding Radiant Plan.

 

(j) “Governmental Authority” means any federal, state, local, foreign, or
international court, government, department, commission, board, bureau, agency,
official, or other regulatory, administrative, or governmental authority,
including the Department of Labor, the Securities and Exchange Commission, the
Internal Revenue Service, and the Pension Benefit Guaranty Corporation.

 

(k) “Health and Welfare Plans,” when immediately preceded by “Radiant” means the
health and welfare benefit plans, programs, and policies (including the
Reimbursement Plans) which are sponsored by Radiant, including those plans,
programs and policies set forth in Appendix B which are sponsored by Radiant as
of the Closing Date and in which Enterprise will be a Participating Company
through the Benefit Transition Period. When immediately preceded by
“Enterprise,” “Health and Welfare Plans” means any benefit plans, programs, and
policies (including the Reimbursement Plans) to be established by Enterprise
Immediately after the Closing Date or after the end of the Benefit Transition
Period.

 

(l) “HMO” means a health maintenance organization that provides benefits under
the Radiant Health and Welfare Plans or the Enterprise Health and Welfare Plans,
as applicable.

 

(m) “HMO Agreements” means contracts, letter agreements, practices, and
understandings with HMOs that provide medical, dental, prescription drug, or
vision services under the Radiant Health and Welfare Plans and the Enterprise
Health and Welfare Plans, as applicable.

 

(n) “Immediately after the Closing Date” means 12:00 A.M., Eastern Time, on the
day after the Closing Date.

 

(o) “Law” means all laws, statutes and ordinances and all regulations, rules and
other pronouncements of Governmental Authorities having the effect of law of the
United States, any foreign country, or any domestic or foreign state, province,
commonwealth, city, country, municipality, territory, protectorate, possession
or similar instrumentality, or any Governmental Authority thereof.

 

(p) “Liabilities” means any and all debts, liabilities, obligations,
responsibilities, response actions, losses, claims, charges, demands, causes of
actions, payments, costs and expenses, sums of money, accounts, reckonings,
bonds, specialties, indemnities and similar obligations, exoneration, covenants,
contracts, damages (whether compensatory, punitive or treble), fines, penalties
and sanctions, controversies, agreements, promises, doings, omissions,
variances, guarantees, make whole agreements and similar obligations, and other
liabilities and requirements, all contractual obligations,

 

2



--------------------------------------------------------------------------------

absolute or contingent, matured or unmatured, liquidated or unliquidated,
foreseen or unforeseen, joint, several or individual, asserted or unasserted,
accrued or unaccrued, known or unknown, whenever arising, including those
arising under or in connection with any Law, Action, threatened Action, order or
consent decree of any Governmental Authority, or any award of any arbitration
tribunal, and those arising under any contract, guarantee, commitment or
undertaking, whether sought to be imposed by a Governmental Authority, private
party, or party to this Agreement, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute, or otherwise, and
including any costs, expenses, interest, attorneys’ fees, disbursements and
expenses of counsel, expert and consulting fees and costs related thereto or to
the investigation or defense thereof, in each case, whether or not recorded or
reflected or required to be recorded or reflected on the books and records or
financial statements of any Person.

 

(q) “Participating Company” means any Person (other than an individual) that is
a participating employer in a Radiant Plan.

 

(r) “Person” means any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

 

(s) “Plan,” when immediately preceded by “Radiant,” means any plan, policy,
program, payroll practice (including short-term disability, paid time off and
all other leave policies), on-going arrangement, contract, trust, insurance
policy, or other agreement or funding vehicle, whether written or unwritten,
providing benefits to employees or former employees of Radiant or, for periods
before the close of the Benefit Transition Period, providing benefits to
employees or former employees of Enterprise. When immediately preceded by
“Enterprise,” means any plan, policy, program, payroll practice (including
short-term disability, paid time off and all other leave policies), on-going
arrangement, contract, trust, insurance policy, or other agreement or funding
vehicle, whether written or unwritten, providing benefits to employees or former
employees of Enterprise.

 

(t) “Reimbursement Plans,” when immediately preceded by “Radiant,” means the
Radiant Systems Flexible Benefit Plans. When immediately preceded by
“Enterprise,” “Reimbursement Plans” means the health care flexible spending
account plan and the dependent care flexible spending account plan to be
established or maintained by Enterprise as of the Closing Date pursuant to
Section 2.3 that corresponds to the corresponding Radiant Reimbursement Plans.

 

(u) “Separation” has the meaning given that term under the Separation Agreement.

 

(v) “Separation Agreement” is defined in the preamble of this Agreement.

 

(w) “Subsidiary” shall mean with respect to any specified Person, any
corporation or other legal entity of which such Person or any of its
Subsidiaries controls or owns, directly or indirectly, more than 50% of the
stock or other equity interest entitled to vote on the election of members to
the board of directors or similar governing body.

 

3



--------------------------------------------------------------------------------

(x) “Transferred Individual” means any individual who:

 

(i) is actively employed by, or on a leave of absence (including, but not
limited to, a leave due to short-term disability and leave pursuant to the
Family and Medical Leave Act of 1993, as amended) from, Radiant in the
Enterprise Business as of the Closing Date and, Immediately after the Closing
Date, will be actively employed by, or on a leave of absence from, Enterprise

 

(ii) is actively employed by, or on a leave of absence (including, but not
limited to, a leave due to short-term disability and leave pursuant to the
Family and Medical Leave Act of 1993, as amended from, Radiant in the Enterprise
Business as of the Closing Date and will continue to be employed by Radiant for
a transition period after the Closing Date, with such period to be agreed upon
by the parties (the “Transition Period”), and after the Transition Period will
be employed by Enterprise; or

 

(iii) any other employee of Radiant or group of employees of Radiant designated
as a Transferred Individual by agreement of the parties.

 

An individual described in (ii) or (iii) above shall become a Transferred
Individual as of the first date as of which such individual becomes employed by
Enterprise.

 

  1.2 References

 

Unless the context clearly indicates otherwise, reference to a particular
Article, Section, subsection or paragraph means the Article, Section, subsection
or paragraph so delineated in this Agreement.

 

Article 2 General Principles

 

  2.1 Assumption of Liabilities

 

(a) By Enterprise. Effective as of the Closing Date, Enterprise shall assume and
be responsible for

 

(i) all employment and employee benefit-related matters, obligations and
Liabilities related to any Enterprise Employee, including any Transferred
Individual, and the dependents or beneficiaries of any of them, to the extent
arising out of any period of employment with Enterprise or any Subsidiary of
Enterprise after the Closing Date;

 

(ii) all obligations and Liabilities related to any Enterprise Mirror Plan,
whether incurred before or after the Closing Date;

 

(iii) all obligations and Liabilities to administer leaves of absence and
related programs affecting Transferred Individuals for the period after the
Closing Date as described in Section 3.2;

 

4



--------------------------------------------------------------------------------

(iv) the obligations and Liabilities for quarterly bonuses and commissions as
described in Section 4.3;

 

(v) all obligations and Liabilities for accrued and unused paid time off as
described in Section 4.4;

 

(vi) the obligations and Liabilities for immigration-related matters as
described in Section 4.6; and

 

(vii) all obligations and Liabilities related to or arising out of a claim that
any Radiant Plan is a multiple employer welfare arrangement (as defined in
Section 3(40) of ERISA) with respect to participation in such plan by Enterprise
Employees at any time during the Benefit Transition Period.

 

(b) By Radiant. Effective as of the Closing Date, Radiant shall assume and be
responsible for

 

(i) all employment and employee benefit-related matters, obligations and
Liabilities, related to any Transferred Individual and the dependents or
beneficiaries of any of them, arising out of any period of employment occurring
before and ending on or before the Closing Date, whether such matters,
obligations or Liabilities arise before, on or after the Closing Date (other
than the obligations and Liabilities specifically assumed by Enterprise herein);

 

(ii) the employment and employee benefit-related matters, obligations and
Liabilities, related to any employee, director, officer, consultant, independent
contractor, contingent worker or leased employee of Radiant or any Subsidiary of
Radiant (other than a Transferred Individual) and the dependents or
beneficiaries of any of them, whether such matters, obligations or Liabilities
arise before, on or after the Closing Date; and

 

(iii) all obligations and Liabilities related to any Radiant Plan, except the
obligation to fund benefits and expenses related to coverage of Enterprise
Employees during the Benefit Transition Period.

 

From and after the Closing Date, Radiant shall have no obligations and
Liabilities with respect to any Enterprise Employee except as specifically
provided in (b) above and such obligations and Liabilities that arise out of or
relate to its status as plan sponsor, plan administrator or fiduciary of a
Radiant Plan described in Section 2.2(a) during the Benefit Transition Period.

 

  2.2 Enterprise Continuing Participation In Radiant Health and Welfare Plans

 

  (a) Participation in Radiant Plans

 

Subject to the terms and conditions of this Agreement, with respect to each
Radiant Health and Welfare Plan listed in Appendix B hereto, Enterprise and each
of its Subsidiaries shall be a Participating Company in such Radiant Plan during
the Benefit Transition Period unless the parties mutually agree to an earlier
date as of which Enterprise and its Subsidiaries shall cease to participate in a
Radiant Plan.

 

5



--------------------------------------------------------------------------------

Radiant shall take such steps as are necessary under each Radiant Plan described
in this Section 2.2(a) to permit Enterprise Employees (and their dependents and
beneficiaries) to participate in each such Plan through the Benefit Transition
Period.

 

Radiant shall cause the Radiant Health and Welfare Plans listed in Appendix B
hereto to recognize and maintain after the Closing Date all coverage and
contribution elections and designations of beneficiaries made by Transferred
Individuals as such elections were last in effect during the period immediately
prior to the Closing Date and shall apply such elections for the Benefit
Transition Period (subject to applicable election change rights).

 

  (b) Radiant’s General Obligations and Rights As Plan Sponsor

 

Radiant shall continue as the, and shall have all the rights, duties and
responsibilities of, plan sponsor of each Radiant Plan described in Section
2.2(a) and shall administer, or cause to be administered, each such plan in
accordance with its terms and applicable law during the Benefit Transition
Period while Enterprise and its Subsidiaries continue to participate in such
plan.

 

Nothing contained in this Section 2.2 shall preclude Radiant from choosing to
enter into contracts, insurance policies, HMO Agreements, letters of
understanding, or other arrangements with new or different vendors than those in
effect as of the Closing Date; provided, if such change is made during the
Benefit Transition Period, Radiant shall give Enterprise notice at least thirty
(30) days prior to the effective date of such change of any decision to change
or add vendors, and if such change results in an increase in premiums,
Enterprise may elect to terminate the Benefit Transition Period and to establish
Enterprise Health and Welfare Plans to replace the Radiant Plans described in
Section 2.2(a) above.

 

  (c) Enterprise’s General Obligations and Rights as Participating Company

 

With respect to each Radiant Plan described in Section 2.2(a), Enterprise and
its Subsidiaries shall have all the rights, duties and responsibilities of a
Participating Company as set forth in such plan and any written or oral
procedures adopted by Radiant in its capacity as plan sponsor or plan
administrator thereto.

 

During the Benefit Transition Period, neither Enterprise or its Subsidiaries
shall perform any act or fail to take any action that would adversely affect
Radiant’s financial arrangements under a Radiant Plan described in Section
2.2(a), except that this prohibition shall not apply to any benefit claims filed
by or on behalf of Enterprise Employees (or their dependents); provided,
however, it is agreed that nothing shall prevent Enterprise or a Subsidiary of
Enterprise from taking reasonable steps at any time to establish Enterprise
Mirror Plans for periods after the Benefit Transition Period.

 

  (d) Termination of Participating Company Status

 

Effective as of the close of the Benefit Transition Period, Enterprise and its
Subsidiaries shall cease to be a Participating Company in any of the Radiant
Plans.

 

6



--------------------------------------------------------------------------------

  (e) Sharing of Expenses

 

Enterprise and its Subsidiaries shall bear the entire cost of any benefits
provided to Enterprise Employees with respect to their participation in the
Radiant Plans during the Benefit Transition Period and its proportionate share
of administrative and other expenses associated with the provision of such
benefits, provided that if as of the Closing Date, Radiant has prepaid any
premiums or expenses for a period that extends beyond the Closing Date and into
the Benefit Transition Period, Enterprise shall reimburse Radiant for its
proportionate share of any prepaid premiums or expenses relating to the Benefit
Transition Period within 30 days of the Closing Date. At periodic intervals,
Radiant and Enterprise shall examine their respective payments and receipts for
coverages to ascertain whether Radiant or Enterprise has mistakenly made or
received payments for coverages with respect to Enterprise Employees. If any
such mistaken payments have been made or received by Radiant or Enterprise, such
mistaken payments and receipts shall first be netted against each other by
Radiant and Enterprise and thereafter such net payments or net receipts shall be
further netted against the other party’s net payments or net receipts. The party
with the remaining amount of mistaken payments shall transfer such amount in
cash to the other party at such time or times as agreed upon by the parties, but
not less frequently than quarterly.

 

Radiant and Enterprise shall use their reasonable best efforts to cause each of
the insurance companies, HMOs, paid provider organizations and third-party
administrators providing services and benefits under the Radiant Health and
Welfare Plans and the Enterprise Health and Welfare Plans to maintain the
premium and/or administrative rates based on the aggregate number of
participants in the Radiant Plans and the Enterprise Health and Welfare Plans,
during the Benefit Transition Period, separately rated or adjusted for the
demographics, experience or other relevant factors related to the covered
participants of Radiant and Enterprise, respectively. To the extent they are not
successful in such efforts, Radiant and Enterprise shall each bear the revised
premium or administrative rates for health and welfare benefits attributable to
the individuals covered by their respective Health and Welfare Plans.

 

Notwithstanding any of the foregoing provisions of this Section 2.2, neither
Enterprise nor any of its Subsidiaries shall assume any Liability with respect
to any claim incurred by a Transferred Individual under the Radiant Health and
Welfare Plans prior to the Closing Date.

 

  2.3 Establishment of the Enterprise Mirror Plans

 

Immediately after the Closing Date, Transferred Individuals shall cease to
actively participate in the Radiant 401(k) Profit Sharing Plan and the Radiant
Reimbursement Plans. Unless otherwise provided in this Agreement, effective no
later than Immediately after the Closing Date, Enterprise shall use its
reasonable best efforts to adopt the Enterprise Mirror Plans for the benefit of
Transferred Individuals and other Enterprise Employees.

 

7



--------------------------------------------------------------------------------

  2.4 Terms of Participation by Transferred Individuals

 

Each Transferred Individual shall receive credit for employment with Radiant or
a Subsidiary of Radiant completed as of the Closing Date for purposes of
determining eligibility to participate in any Enterprise Mirror Plan and vesting
in any benefits accrued under an Enterprise Mirror Plan; provided, however,
except as expressly required under the terms of this Agreement, an Enterprise
Mirror Plan shall not be required to provide any benefits that are duplicative
of the benefits provided by Radiant for any period of employment or service
completed on or before the Closing Date.

 

Article 3 Health and Welfare Plans

 

  3.1 COBRA and HIPAA

 

Effective Immediately after the Closing Date and during the Benefit Transition
Period, Enterprise shall be responsible for all costs and expenses of Radiant’s
administering compliance and providing coverage under the Radiant Health and
Welfare Plans in accordance with the health care continuation coverage
requirements for “group health plans” under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and the portability
requirements (including the requirements for issuance of certificates of
creditable coverage) under the Health Insurance Portability and Accountability
Act of 1996 (“HIPAA”) with respect to all Enterprise Employees (including
Transferred Individuals) and former Enterprise Employees and any beneficiaries
and dependents thereof who experience a COBRA qualifying event or loss of
coverage under the Radiant Health and Welfare Plans after the Closing Date and
during the Benefit Transition Period.

 

Following the end of the Benefit Transition Period or, if earlier, the date that
Enterprise and its Subsidiaries cease to be Participating Companies in the
Radiant Health and Welfare Plans, Enterprise shall be solely responsible for
administering compliance and providing coverage in accordance with COBRA and the
portability requirements (including the requirements for issuance of
certificates of creditable coverage) under HIPAA with respect to all Enterprise
Employees and former Enterprise Employees who experience a COBRA qualifying
event or loss of coverage under the Radiant Health and Welfare Plans during or
after the Benefit Transition Period.

 

  3.2 Leave of Absence Programs

 

Effective Immediately after the Closing Date, Enterprise shall assume sole
responsibility for the administration and compliance of all leaves of absences
and related programs (including compliance with the Family and Medical Leave Act
of 1993, as amended) affecting Transferred Individuals based on programs and
policies similar to Radiant’s programs and policies and assuming all periods of
employment and service of Transferred Individuals with Radiant shall be counted
as employment with Enterprise for purposes of such programs.

 

  3.3 Coverage Under Plans

 

  (a) Eligible Employees

 

(i) Except as otherwise provided in Section 2.2, Enterprise shall recognize and
cover under the Enterprise Health and Welfare Plans all eligible

 

8



--------------------------------------------------------------------------------

Transferred Individuals covered by the Radiant Health and Welfare Plans
(pertaining to Transferred Individuals) as of the Closing Date (determined under
the applicable Plan documents).

 

(ii) Enterprise shall provide coverage to Transferred Individuals under the
Enterprise Health and Welfare Plans without the need to undergo a physical
examination or otherwise provide evidence of insurability, but only to the
extent such physical examination or proof of insurability would not have been
required under the similar Radiant Health and Welfare Plan.

 

  (b) Reimbursement Plans

 

To the extent any Transferred Individual contributed to an account under the
Radiant Reimbursement Plans during the plan year that includes the Closing Date,
effective Immediately after the Closing Date, such Transferred Individual shall
become a participant in the Enterprise Reimbursement Plan, Enterprise shall
recognize any such Transferred Individual’s account balance, determined as of
the Closing Date, and Enterprise shall thereafter be solely responsible for
making any and all payments relative to such account balance of the Transferred
Individual for all claims made after the Closing Date, or made before the
Closing Date but not processed before the Closing Date, during such plan year
under the applicable Enterprise Reimbursement Plan. All elections by Transferred
Individuals in effect immediately prior to the Closing Date shall continue and
be recognized by Enterprise, and the Separation alone shall not be considered an
event that gives any participant the right to change any prior election. As soon
as practicable after the Closing Date, Radiant shall calculate as of the Closing
Date the aggregate net balance in the accounts of Transferred Individuals under
the Radiant Reimbursement Plans, expressed relative to the contributions
received from, and the reimbursements made to, such Transferred Individuals. If
the contributions received from a Transferred Individual exceed the
reimbursements made to or on behalf of such Transferred Individual by Radiant,
the Transferred Individual shall be deemed to have a positive account balance.
In turn, if the contributions received from a Transferred Individual are less
than the reimbursements made to or on behalf of such Transferred Individual by
Radiant, the Transferred Individual shall be deemed to have a negative account
balance. If the aggregate net balance in the accounts of all such Transferred
Individuals is a positive number, then Radiant shall pay this amount in cash to
Enterprise as soon as practicable after the Closing Date, and if the aggregate
net balance in the accounts of all such Transferred Individuals is a negative
number, then Enterprise shall pay this amount in cash to Radiant as soon as
practicable after the Closing Date.

 

Article 4 Miscellaneous Employee Benefits

 

  4.1 Stock Options

 

As of the Closing Date, each Transferred Individual will be treated as having
terminated employment with Radiant for purposes of determining his or her
eligibility to participate in the Radiant 1995 Stock Option Plan. Accordingly,
any stock option held by a Transferred Individual or unexercised portion thereof
which was otherwise exercisable on the Closing Date shall expire unless
exercised in the time period set forth in the Transferred Individual’s option
agreement

 

9



--------------------------------------------------------------------------------

granting such option. Any portion of a stock option held by a Transferred
Individual which was not exercisable as of the Closing Date shall expire as of
the Closing Date.

 

  4.2 Employee Stock Purchase Plan

 

As of the Closing Date, each Transferred Individual will be treated as having
terminated employment with Radiant for purposes of determining his or her
eligibility to participate in the Radiant 1998 Employee Stock Purchase Plan for
any offerings which may be in effect as of the Closing Date. Accordingly,
Enterprise will not have any interest in or right to any of the assets of the
Radiant 1998 Employee Stock Purchase Plan and will not have any Liabilities with
respect to such plan, and Radiant will have full power and authority with
respect to the amendment and termination of the Radiant 1998 Employee Stock
Purchase Plan. Any amounts contributed by a Transferred Individual to the
Radiant 1998 Employee Stock Purchase Plan for an offering in effect as of the
Closing Date shall be refunded to such Transferred Individual in accordance with
the terms of the plan.

 

  4.3 Bonuses

 

As of the Closing Date, Radiant shall be responsible for (i) all earned but
unpaid commissions and bonuses to be paid to Transferred Individuals for periods
preceding the quarter in which the Closing Date occurs, (ii) all bonuses to be
paid to Transferred Individuals for the quarter in which the Closing Date occurs
and (iii) all commissions to be paid to Transferred Individuals directly related
to revenues recognized by Radiant for the quarter in which the Closing Date
occurs. Enterprise shall assume liability for and shall be solely responsible
for any commissions to be paid to Transferred Individuals that are not directly
related to revenues recognized by Radiant for the quarter in which the Closing
Date occurs and for all periods thereafter. The amount of the quarterly bonuses
and commissions for the quarter in which the Closing Date occurs shall be
determined in accordance with the usual terms of Radiant’s Plans and shall be
payable at the same time as bonuses and commissions are normally payable
(“Payment Date”). Radiant shall on or prior to the Payment Date pay to
Enterprise the bonuses and commissions for Transferred Individuals for which
Radiant is liable pursuant to this Section 4.3 (including the employer’s portion
of all FICA, FUTA and other employment taxes) and Enterprise shall as soon as
practicable after the Payment Date pay the full amount of such bonuses and
commissions to the Transferred Individuals. Enterprise shall assume
responsibility for all bonuses and commissions to be paid to Transferred
Individuals for quarters commencing on or after the Closing Date. Radiant shall
remain responsible for all bonuses and commissions that would otherwise be due
and payable to Radiant employees before, on or after the Closing Date, even with
respect to contracts assumed by Enterprise and revenue recognized by Enterprise.
The allocation of responsibilities set forth in this Section 4.3 assumes that
the Closing Date will occur on or before December 31, 2003. In the event that
the Closing Date occurs after December 31, 2003, the parties agree to allocate
responsibilities for payment of bonuses and commissions in a manner consistent
with the intent of this Section 4.3.

 

  4.4 Paid Time Off

 

As of the Closing Date, Enterprise shall assume all liability for the
Transferred Individuals’ accrued and unused paid time off as of the Closing Date
consistent with the terms of Radiant’s paid time off policy as in effect as of
the Closing Date. From and after the Closing

 

10



--------------------------------------------------------------------------------

Date, Radiant shall have no further liability with respect to accrued but unused
paid time off for Transferred Individuals.

 

  4.5 Severance/Separation Pay

 

Radiant and Enterprise acknowledge and agree that the transactions contemplated
by the Separation Agreement will not constitute a termination of employment of
any Transferred Individual or any employee whose employment is transferred to
Enterprise for purposes of any policy, plan, program or agreement of Radiant or
any of its Subsidiaries (including Enterprise) that provides for the payment of
severance, separation pay, salary continuation or similar benefits in the event
of a termination of employment.

 

  4.6 Immigration Matters

 

From and after the Closing Date, Enterprise shall assume any and all
immigration-related rights, Liabilities, interests and obligations of Radiant
with respect to Transferred Individuals, including, but not limited to all
obligations, liabilities and undertakings of any labor condition applications
filed on behalf of H-1B employees. From and after the Closing Date, Radiant
shall have no further liability with respect to any immigration-related
Liabilities, interests and obligations with respect to Transferred Individuals.

 

  4.7 Enterprise 401(k) Plan

 

Effective Immediately after the Closing Date, Enterprise shall establish and
become the plan sponsor of a separate defined contribution plan for Enterprise
Employees that shall be qualified under Sections 401(a) and 401(k) of the Code
(the “Enterprise 401(k) Plan”). As soon as practicable following the Closing
Date, Radiant will cause cash (or, if acceptable to Radiant and Enterprise,
in-kind assets credited to the Transferred Individual’s accounts) in an amount
equal to the value of the assets attributable to the accounts of Transferred
Individuals under the Radiant 401(k) Plan to be transferred to the Enterprise
401(k) Plan; provided, however, that Radiant shall not in any way be obligated
to transfer such assets unless it has received a certification from Enterprise
regarding the Enterprise 401(k) Plan substantially in the form set forth in
Appendix C or such other certification as may be acceptable to Radiant.

 

The Enterprise 401(k) Plan shall recognize and maintain all contribution and
investment elections and designations of beneficiaries made by Transferred
Individuals under the Radiant 401(k) Plan as such elections were last in effect
immediately prior to the Closing Date and shall apply such elections for the
remainder of the period(s) for which such elections are by their terms
applicable (subject in all cases to applicable election change rights of the
Transferred Individuals). Radiant and Enterprise acknowledge and agree that
transactions contemplated by this Agreement will not constitute a severance from
employment for any Transferred Individuals for purposes of the Radiant 401(k)
Plan.

 

Article 5 General

 

  5.1 Sharing of Participant Information and Access to Information

 

Subject to applicable laws on confidentiality, Radiant and Enterprise shall
share, with each other and their respective agents and vendors (without
obtaining releases) all participant information necessary for the efficient and
accurate administration of each of the Radiant Plans

 

11



--------------------------------------------------------------------------------

in which Enterprise is a Participating Company through the Benefit Transition
Period. All requests for participant information shall be subject to the access
to information requirements set forth in Article IV of the Separation Agreement;
provided, however, that in applying the provisions of Article IV of the
Separation Agreement, May 31, 2004 shall be substituted for the Closing Date
with respect to information or records related to any Radiant Plan in which
Enterprise is a Participating Company.

 

  5.2 Reporting and Disclosure and Communications to Participants

 

While Enterprise is a Participating Company in the Radiant Plans, Enterprise
shall take all actions necessary or appropriate to facilitate the distribution
of all Radiant Plan-related communications and materials to Enterprise
Employees, participants and beneficiaries, including summary plan descriptions
and related summaries of material modification, summary annual reports,
investment information, prospectuses, notices and enrollment materials for the
Enterprise Plans. Enterprise shall assist Radiant in complying with all
reporting and disclosure requirements of ERISA for plan years ending on or
before May 31, 2004.

 

  5.3 Plan Audits

 

  (a) Audit Rights with Respect to Information Provided

 

(i) Subject to Section 5.3(a)(ii), each of Radiant and Enterprise, and their
duly authorized representatives, shall have the right to conduct audits at any
time upon reasonable prior notice, at their own expense, with respect to all
information provided to it or to any Plan recordkeeper or third-party
administrator by the other party. Subject to Section 5.3(b)(ii), the party
conducting the audit shall have the sole discretion to determine the procedures
and guidelines for conducting audits and the selection of audit representatives.
The auditing party shall have the right to make copies of any records at its
expense, subject to the confidentiality provisions set forth in the Separation
Agreement, which are incorporated by reference herein. The party being audited
shall provide the auditing party’s representatives with reasonable access during
normal business hours to its operations, computer systems and paper and
electronic files, and provide workspace to its representatives. After any audit
is completed, the party being audited shall have the right to review a draft of
the audit findings and to comment on those findings in writing within five
business days after receiving such draft.

 

(ii) The auditing party’s audit rights under this Section 5.3(a) shall include
the right to audit, or participate in an audit facilitated by the party being
audited, of any Subsidiaries and affiliates of the party being audited and of
any benefit providers and third parties with whom the party being audited has a
relationship, or agents of such party, to the extent any such persons are
affected by or addressed in this Agreement (collectively, the “Non-parties”).
The party being audited shall, upon written request from the auditing party,
provide an individual (at the auditing party’s expense) to supervise any audit
of any Non-party. The auditing party shall be responsible for supplying, at its
expense, additional personnel sufficient to complete the audit in a reasonably
timely manner.

 

12



--------------------------------------------------------------------------------

  (b) Audits Regarding Vendor Contracts

 

From Immediately after the Closing Date through the Benefit Transition Period,
Radiant and Enterprise and their duly authorized representatives shall have the
right to conduct joint audits with respect to any vendor contracts that relate
to both the Radiant Plans and the Enterprise Plans. The scope of such audits
shall encompass the review of all correspondence, account records, claim forms,
canceled drafts (unless retained by the bank), provider bills, medical records
submitted with claims, billing corrections, vendor’s internal corrections of
previous errors and any other documents or instruments relating to the services
performed by the vendor under the applicable vendor contracts. Radiant and
Enterprise shall agree on the performance standards, audit methodology, auditing
policy and quality measures and reporting requirements relating to the audits
described in this Section 5.3(b) and the manner in which costs incurred in
connection with such audits will be shared.

 

  (c) Audit Assistance

 

To the extent that either Radiant or Enterprise is required to respond to any
Governmental Authority, vendor or recordkeeper audit, or otherwise conducts an
audit with respect to any provision or obligation of the other party under this
Agreement, Radiant or Enterprise, whichever is applicable, shall be required to
fully cooperate with the audit, including providing such records and data as may
be necessary to respond to any document or data request that may arise by reason
of such audit. The party being audited shall provide the auditing party’s
representatives with reasonable access during normal business hours to its
operations, computer systems and paper and electronic files, and provide
workspace to its representatives. To the extent the results of an audit result
in any correction to the Liabilities involving any Transferred Individuals,
Enterprise shall be solely responsible for all such costs and expenses
associated with such Liabilities and any related corrections.

 

  5.4 Requests for Internal Revenue Service Rulings and United States Department
of Labor Opinions

 

Enterprise shall cooperate fully with Radiant on any issue relating to the
transactions contemplated by this Agreement for which Radiant elects to seek a
determination letter or private letter ruling from the Internal Revenue Service
or an advisory opinion from the United States Department of Labor. Radiant shall
cooperate fully with Enterprise with respect to any request for a determination
letter or private letter ruling from the Internal Revenue Service or advisory
opinion from the United States Department of Labor with respect to any of the
Enterprise Plans relating to the transactions contemplated by this Agreement.

 

  5.5 Fiduciary and Related Matters

 

The parties acknowledge that Radiant will not be a fiduciary with respect to the
Enterprise Plans. The parties also acknowledge that neither party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good faith determination that to do so would
violate any applicable fiduciary duties or standards of conduct under ERISA or
other applicable law. Notwithstanding any other provision in this

 

13



--------------------------------------------------------------------------------

Agreement, the parties may take such actions as necessary or appropriate to
effectuate the terms and provisions of this Agreement.

 

  5.6 No Third-Party Beneficiaries; Non-Termination of Employment

 

This Agreement is not intended and shall not be construed as to confer upon any
Person other than the parties hereto any rights or remedies hereunder. No
provision of this Agreement or the Separation Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any Transferred Individual or other future, present,
or former employee of Radiant or Enterprise under any Radiant Plan or Enterprise
Plan or otherwise. Without limiting the generality of the foregoing, except as
expressly provided in this Agreement: (i) neither the Separation nor the
termination of the Participating Company status of Enterprise shall cause any
employee to be deemed to have incurred a termination of employment which
entitles such individual to the commencement of benefits under any of the
Radiant Plans, or any of the Enterprise Plans; and (ii) nothing in this
Agreement other than those provisions specifically set forth herein to the
contrary shall preclude Enterprise, at any time after the Closing Date, from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any Enterprise Plan, any benefit under any Plan or any
trust, insurance policy or funding vehicle related to any Enterprise Plan.

 

  5.7 Consent of Third Parties

 

If any provision of this Agreement is dependent on the consent of any third
party (such as a vendor) and such consent is withheld, Radiant and Enterprise
shall use their reasonable best efforts to implement the applicable provisions
of this Agreement to the full extent practicable. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, Radiant and Enterprise shall negotiate in good faith to implement the
provision in a mutually satisfactory manner. The phrase “reasonable best
efforts” as used in this Agreement shall not be construed to require the
incurrence of any non-routine or unreasonable expense or liability or the waiver
of any right.

 

  5.8 Effect if Separation Does Not Occur

 

If the Separation does not occur, then all actions and events that are, under
this Agreement, to be taken or occur before or effective as of the Closing Date,
Immediately after the Closing Date, or otherwise in connection with the
Separation, shall not be taken or occur except to the extent specifically agreed
by Enterprise and Radiant.

 

  5.9 Relationship of Parties

 

Nothing in this Agreement shall be deemed or construed by the parties or any
third party as creating the relationship of principal and agent, partnership or
joint venture between the parties, it being understood and agreed that no
provision contained herein, and no act of the parties, shall be deemed to create
any relationship between the parties other than the relationship set forth
herein.

 

14



--------------------------------------------------------------------------------

  5.10 Dispute Resolution

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach hereof, shall be settled pursuant to the dispute resolution provisions
described in Article V of the Separation Agreement.

 

  5.11 Indemnification

 

All Liabilities retained or assumed by or allocated to Radiant or any Radiant
Subsidiary pursuant to this Agreement will be deemed to be Radiant Liabilities
(as defined in the Separation Agreement) and all Liabilities retained or assumed
by or allocated to Enterprise or any Enterprise Subsidiary pursuant to this
Agreement will be deemed to be Enterprise Liabilities (as defined in the
Separation Agreement), and, in each case, will be subject to the indemnification
provisions set forth in Article III of the Separation Agreement.

 

  5.12 W-2 Matters; Reimbursements

 

Radiant shall be responsible for preparing and distributing Forms W-2 to all
Transferred Individuals for all remuneration earned by such Transferred
Individuals through the Closing Date. Enterprise shall assume and be responsible
for preparing and distributing Forms W-2 to all Transferred Individuals for all
remuneration earned by such Transferred Individuals after the Closing Date.

 

For a period of one year after the Closing Date, Enterprise shall pay to Radiant
ratably and on a monthly basis all amounts previously paid by Radiant on behalf
of Transferred Individuals with respect to immigration-related matters
(including attorneys’ fees) pertaining solely to such Transferred Individuals’
applications for permanent residency prior to the Closing Date, less any
premiums collected by Radiant as of the Closing Date pursuant to any
reimbursement agreements with Transferred Individuals. Within 10 days after the
Closing Date, Radiant shall reconcile all amounts owed to Radiant as of the
Closing Date with respect to such immigration-related matters. From and after
the Closing Date, Enterprise shall assume Radiant’s rights and obligations under
any reimbursement agreements with Transferred Individuals with respect to
immigration-related matters.

 

  5.13 Confidentiality

 

The confidentiality provisions contained in Article IV of the Separation
Agreement are incorporated herein by reference and unless otherwise expressly
specified herein, such provisions shall apply as if fully set forth herein.

 

15



--------------------------------------------------------------------------------

  5.14 Notices

 

All notices and other communications hereunder (each a “Notice”) shall be in
writing, shall reference this Agreement and shall be hand delivered or mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other addresses for a party as shall be
specified by like Notice) and will be deemed given on the date on which such
Notice is received:

 

To Radiant:

 

Radiant Systems, Inc.

3925 Brookside Parkway

Alpharetta, Georgia 30022

Attention: Mark W. Haidet, Chief Financial Officer

Telephone: (770) 576-6404

 

With a copy to:

 

Smith, Gambrell & Russell, LLP

1230 Peachtree Street, N.E., Suite 3100

Atlanta, Georgia 30309

Attention: Arthur Jay Schwartz

Telephone: (404) 815-3500

 

With a copy to:

 

King & Spalding LLP

191 Peachtree Street

Atlanta, Georgia 30303

Attention: Russell B. Richards

Telephone: (404) 572-4600

 

16



--------------------------------------------------------------------------------

To Enterprise:

 

Wave Enterprise Systems, Inc.

3905 Brookside Parkway

Atlanta, Georgia 30022

Attention: David Schulman, General Counsel

Telephone: (770) 576-7030

 

With a copy to:

 

Kilpatrick Stockton, LLP

1100 Peachtree Street

Atlanta, Georgia 30309

Attention:    Larry D. Ledbetter

     Bruce D. Wanamaker

Telephone: (404) 815-6500

 

  5.15 Interpretation

 

Words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires. The terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all Appendices hereto) and not to any particular provision
of this Agreement. The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. The word “or” shall not be
exclusive.

 

  5.16 Severability

 

The provisions of this Agreement are severable and should any provision hereof
be void, voidable or unenforceable under any applicable law, such provision
shall not affect or invalidate any other provision of this Agreement, which
shall continue to govern the relative rights and duties of the parties as though
such void, voidable or unenforceable provision were not a part hereof.

 

  5.17 Governing Law/Execution

 

This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Georgia without regard to the conflicts of law rules of such
state, may not be assigned by either party without the prior written consent of
the other, and shall bind and inure to the benefit of the parties hereto and
their respective successors and permitted assignees. This Agreement may not be
amended or supplemented except by an agreement in writing signed by Radiant and
Enterprise. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original instrument, but all of which together shall
constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Employee Benefits Agreement to
be duly executed as of the day and year first above written.

 

RADIANT SYSTEMS, INC.

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

 

WAVE ENTERPRISE SYSTEMS, INC.

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

 

18



--------------------------------------------------------------------------------

APPENDIX A  

 

ENTERPRISE MIRROR PLANS

 

ENTERPRISE MIRROR PLANS TO BE ESTABLISHED IMMEDIATELY AFTER THE CLOSING DATE

 

Enterprise Flexible Benefits Plan:

Enterprise Before Tax Premium Plan

Enterprise Health Care Flexible Spending Account Plan

Enterprise Dependent Care Flexible Spending Account Plan

 

Enterprise 401(k) Plan

 

Leave of Absence Policies

Enterprise Bereavement, Family/Medical, Jury Duty/Witness Duty, Military Leave,
Paid Time Off, and Personal Leave Policies

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

 

RADIANT HEALTH AND WELFARE PLANS

 

RADIANT PLANS IN WHICH ENTERPRISE WILL BE A PARTICIPATING COMPANY THROUGH THE
CLOSE OF THE BENEFIT TRANSITION PERIOD

 

Health Plans (ERISA):

Health & Welfare Plan (which includes medical, dental, prescription drug,
various HMOs, vision, wellness programs, and employee assistance benefits).

 

Group Insurance Plans (ERISA):

Group Employee Basic Life and Supplemental Life Insurance Plan

Group Employee Accidental Death and Dismemberment Insurance Plan

Group Business Travel Accident Plan

Personal Accident Plan

 

Disability Plans (ERISA):

Employer-Paid Short-Term Disability Plan

Long Term Disability Plan

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

 

FORM OF CERTIFICATION REGARDING ENTERPRISE 401(K) PLAN

 

This certification is made pursuant to that certain Employee Benefits Agreement,
dated as of                     , 2003 by and between Radiant Systems, Inc., a
Georgia corporation, (“Radiant”) and Wave Enterprise Systems, Inc., a Georgia
corporation (“Enterprise”).

 

WHEREAS, Radiant maintains the                                         
                     (“Radiant 401(k) Plan”);

 

WHEREAS, the Radiant 401(k) Plan is subject to a favorable determination letter
from the Internal Revenue Service dated                             ;

 

WHEREAS, Enterprise maintains the                                         
                     (“Enterprise 401(k) Plan”);

 

WHEREAS, pursuant to Section 4.7 of Employee Benefits Agreement, Radiant is
required to cause the Radiant 401(k) Plan to transfer cash (or, under certain
circumstances, other assets) equal to the value of the assets attributable to
the accounts of certain former employees of Radiant or its subsidiaries
described as Transferred Individuals in the Employee Benefits Agreement upon the
certification of Enterprise as to the qualification of the Enterprise Plan;

 

NOW, THEREFORE, Enterprise hereby makes the following representations and
covenants as an inducement to Radiant to cause the Radiant 401(k) Plan to
transfer assets and liabilities to the Enterprise 401(k) Plan:

 

The Enterprise 401(k) Plan was executed on
                                                 .

 

The first payroll with respect to which elective deferrals will be (or were)
deducted from employee’s pay was on                                     .

 

The terms of the Enterprise 401(k) Plan and its related trust satisfy the
requirements of Sections 401(a), (k) and (m) and related sections of the
Internal Revenue Code of 1986 , as amended, and the final and temporary
regulations promulgated thereunder (the “Code”) and the plan and the related
trust is intended to be tax exempt under Section 501(a) of the Code.

 

Enterprise has at all times operated the Enterprise 401(k) Plan in accordance
with its terms and applicable provisions of the Code and there is no
circumstance that would cause the Enterprise 401(k) Plan to fail to constitute a
qualified cash or deferred arrangement as described in Sections 401(k) of the
Code from its establishment.

 

Any elective deferrals, qualified nonelective contributions or qualified
matching contributions transferred to the Enterprise 401(k) Plan from the
Radiant 401(k) Plan will continue to be subject to the withdrawal restrictions
of Section 401(k) of the Code.

 

Enterprise will make an application to the Internal Revenue Service for an
initial favorable determination letter within the time period permitted for such
application under Section 401(b) of the Code and will take all action required,
including amending the Enterprise

 

C-1



--------------------------------------------------------------------------------

401(k) Plan, to obtain such a favorable letter, a copy of which will be promptly
provided to Radiant.

 

IN WITNESS WHEREOF, the undersigned has caused this Certification to be duly
executed this              day of                         .

 

WAVE ENTERPRISE SYSTEMS, INC.

By:      

--------------------------------------------------------------------------------

   

Name:

Title:

 

C-2